Title: From George Washington to James McHenry, 16 December 1798
From: Washington, George
To: McHenry, James



Sir,
Susquehanna [Pa.] 16th December 1798

Being detained on the East bank of this River by Northwesterly winds & consequent low tides, I shall devote some of the moments of my detention in writing to you on an important subject.
In a conversation [I] had with you in Philadelphia, you discovered the very just opinion, that for the proper & successful direction

of our military affairs, it was essential that it should be as far as possible concentrated in one, or a few principal Officers, with whom alone the head of the War Department should communicate. Any other plan would doubdess contravene the ideas of military propriety, and would involve you in an impracticable detail—producing necessarily confusion and imbecility in the System. You seemed also desirous that I should express to you some ideas of the proper arrangement. Close application to other matters with which you charged me whilst I was in Philadelphia, and my extreme impatience (on account of the season & weather) to leave it, must be my apology for not doing this sooner.
You know the ground, Sir, on which I accepted the command of the Army; and that it is a part of my plan to decline the occupations of the Office unless, and until my presence in the field should be required for actual operations, or other imperious circumstances might require my assistance. Persevering in this plan, I cannot undertake to assume a direct agency, incompatible therewith: and a halfway acting, might be more inconvenient than totally declining it. The other General Officers will, I am persuaded, execute with alacrity any service to which they may be destined. In this assurance, I take the liberty to advise you to adopt the following plan.
Let the charge and direction of our Military affairs in the three most southern States be entrusted to General Pinckney. If indeed it will not derange him too much, to take immediately, a more northerly position—and more convenient for the purpose, let Virginia be added, and his position be in it; leaving So. Carolina and Georgia to the care of Brigadier General Washington, subject to the orders of the former; through whom, all the Military concerns of those States should pass to the War Office. General Hamilton may be charged with Superintending, under your direction, all the Troops and Posts which shall not be confided to General Pinckney; including the Army under General Wilkenson. His proxemity to the Seat of Governmt will render this not inconvenient. The Official letters of the Commander of the Western army may pass open through your hands, to enable you to give immediate orders in cases which may be too urgent to wait for the Agency of General Hamilton.
The Companies to be recruited, according to the plan laid down before me in the States of Kentucky and Tennessee, should be subjected

to the direction of Major General Pinckney, because they compose a part of the Regimts which are to be raised in the three Southern States; but the present force in Tennessee must be excluded therefrom, otherwise an interference with the Command of Brigad[ie]r Wilkenson, and the mode of his communication with the Department of War, would follow, and confusion result from it.
It will be useful that the whole of the Recruiting Service should be under one direction, and this properly appertains to the Office of Inspector General. He will of course be authorised to call to his aid the other General Officers.
On this plan there will be two principal Organs, through whom all our Military affairs will be transacted with your Department. This will serve to unite and simplify the objects of your attention and will enable you to devote it principally to the considering & maturing of general Plans and to an effectual Superintendence of their execution on a large Scale. With respect & esteem I have the honor to be Sir Your Most Obedt Hble Servt

Go: Washington

